                                                                         FiLtO
                                                                   ".S.OiSTiviCi COUiF
                UNITED STATES DISTRICT COURT                        ' SAVAHHAH OiV.
                SOUTHERN DISTRICT OF GEORGIA

                         SAVANNAH DIVISION                                    OF GAT

HILTON NATHANIEL
HUDSON,JR.,

      Petitioner,

V.                                              CV418-274


HILTON HALL,

      Respondent.

                                  ORDER


      Hilton Hudson, Jr. is an inmate confined at Coffee Correctional

Facility, in Nicholls, Georgia for crimes committed in Daugherty County,

Georgia. Doc. 1. He has filed a habeas petition pursuant to 28 U.S.C.

§ 2254, challenging the state court's jurisdiction. Doc. 1.

      He evidently chose to file his § 2254 petition in this judicial district

because he is incarcerated in Coffee County. See 28 U.S.C. § 90(c)(4)

(Waycross Division). He was convicted, however, in Daugherty County,

which lies within the Middle District of Georgia. 28 U.S.C. § 90(b)(5). A

federal habeas petitioner is allowed to file his petition in either the district

where he was convicted or in the district where he is confined. 28 U.S.C.
